SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A x Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the quarterly period ended: March 31, 2010. oTransition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission file number: 0-24930 CTD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 59-3029743 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27317 N.W. 78th Avenue, High Springs, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 386-454-0887 Former name, former address and former fiscal year, if changed since last report: N/A. Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of 'large accelerated filer, 'accelerated filer,' and 'smaller reporting company' in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYes x No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of January 31, 2011, the Company had outstanding 35,515,295 shares of its common stock. Item 1. Financial Statements. CTD HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets - Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Note Receivable Stockholder loan Intangibles, net Deferred tax asset Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expense $ $ LONG-TERM LIABILITIES Accrued stock compensation - STOCKHOLDERS' EQUITY Common stock, par value $.0001 per share, 100,000,000 shares authorized, 33,451,144 and 31,103,822 shares issued and outstanding, respectively Preferred stock, par value $.0001 per share, 5,000,000 sharesauthorized; Series A, 1 share issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost - 162,780 shares ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Financial Statements. 1 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, REVENUES Product sales $ $ Consulting income - - EXPENSES Personnel Cost of products sold (exclusive of depreciation andamortization, shown separately below) Consulting stock expense - Professional fees Office and other Amortization and Depreciation Freight and shipping OPERATING INCOME (LOSS) ) ) OTHER INCOME Investment income NET INCOME (LOSS) BEFORE INCOME TAXES ) ) Income taxes - - NET INCOME (LOSS) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE $ $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING See Accompanying Notes to Financial Statements. 2 CTD HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents (Unaudited) Six Months Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock compensation to employees Stock compensation to consultant - Increase or decrease in: Accounts receivable ) ) Inventory Other current assets ) - Accounts payable and accrued expenses Total adjustments NET CASH PROVIDED BY OPERATINGACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment and building improvements ) ) Loan to shareholder ) - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments received on stockholder loan - NET CASH PROVIDED BY FINANCING ACTIVITES - NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $
